UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1558


MICHAEL BOGAN,

                 Plaintiff - Appellant,

          v.

ROOMSTORE, INC., The,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00705-HEH)


Submitted:   November 30, 2010             Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Bogan, Appellant Pro Se.    Charles Garrison Meyer, III,
LECLAIR RYAN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Bogan    appeals     the   district    court’s     order

denying relief in his employment discrimination action.                 We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   Bogan

v. Roomstore, Inc., No. 3:09-cv-00705-HEH (E.D. Va. Apr. 30,

2010).     We dispense with oral argument because the facts and

legal    contentions   are     adequately   presented    in   the    materials

before   the   court   and   argument     would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2